The court is of the opinion that it has no jurisdiction to grant the writ prayed for, since the Constitution Art. IV. § 6, provides that "Each house (of the General Assembly) shall be the judge of the elections and qualifications of its members." Should the court, by its writ require the town council to fix a day for a new election beyond the ten days specified in Pub. Laws R.I. cap. 710, § 18, of March 22, 1888, thereby impliedly holding that a new election so held would be legal and binding, and an election of senator and representative should then be made, the senate and house of representatives being under the provisions of the Constitution quoted judges of the elections
and qualifications of their respective members, might, nevertheless, determine that such election was void and thereby render the action of the court nugatary. The court is therefore of the opinion that it is for the General Assembly to provide a remedy for the failure of the town council to call an election for senator and representative within the period limited, and not for the court. Weeden v. Town Council of Richmond, 9 R.I. 128, 131.
The petitioner then filed a petition for a reargument of the *Page 261 
question of jurisdiction. This petition was heard by the full court of six justices, and its decision was given by Douglas, J.
Providence, May 3, 1893.